Name: Commission Regulation (EEC) No 2386/85 of 20 August 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227 / 10 Official Journal of the European Communities 24 . 8 . 85 COMMISSION REGULATION (EEC) No 2386 / 85 of 20 August 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ('), Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for i 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC ) No 1298 / 85 ( 4 ), and in particular Article 7 ( 5 ) thereof, Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC ) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 17 418 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 4 ) OJ No L 137 , 27 . 5 . 1985 , p. 5 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 20 . 24 . 8 . 85 No L 227 / 11Official Journal of the European Communities ANNEX 1 Notice of invitation to tender ( ! ) Description of the lot A B C I ) 1 . Programme ( a ) legal basis ( b ) purpose 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 645 tonnes 135 tonnes 515 tonnes 460 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) No L 227 / 12 Official Journal of the European Communities 24 . 8 . 85 Description of the lot E F G H 1 . Programme ( a ) legal basis ( b ) purpose 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 600 tonnes 570 tonnes ( 6 ) 330 tonnes ( 6 ) 690 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency _ 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 13 Description of the lot I K L M 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 435 tonnes ( 7 ) 570 tonnes ( 7 ) 570 tonnes 180 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 15 October 1985 9 September 1985 Before 31 October 1985 23 September 1985 ( 4 )( 5 ) No L 227 / 14 Official Journal of the European Communities 24 . 8 . 85 Description of the lot N PO 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 435 tonnes 470 tonnes ( 6 ) 720 tonnes ( 6 ) Community market Annex I B to Regulation (EEC) No 1354 / 83 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 15 October 1985 9 September 1985 Before 31 October 1985 23 September 1985 ( 4 )( 5 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 15 R sDescription of the lot Q T 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 345 tonnes ( 6 )517 tonnes ( 7 ) 540 tonnes ( 7 ) 660 tonnes Community market 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 See Annex II Before 15 October 1985 9 September 1985 Before 31 October 1985 23 September 1985 ( 4 )( 5 No L 227 / 16 Official Journal of the European Communities 24 . 8 . 85 Description of the lot U V 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) l 6. Total quantity 675 tonnes 390 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Ireland and Great Britain 8 . Intervention agency 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 17 Description of the lot X 1 . Programme 1985 (a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 480 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Ireland and Great Britain (Northern Ireland ) 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 (b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) No L 227 / 18 Official Journal of the European Communities 24 . 8 . 85 Description of the lot Y 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 420 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) 24 . 8 . 85 No L 227 / 19Official Journal of the European Communities Description of the lot Z 1 . Programme 1985 (a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 280 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Ireland and Great Britain 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 (b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) No L 227 / 20 Official Journal of the European Communities 24 . 8 . 85 Description of the lot AA AB AC AD 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 570 tonnes 637 tonnes 600 tonnes ( 6 ) 615 tonnes ( s ) Community market Annex I B to Regulation (EEC ) No 1354 / 83 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 15 October 1985 9 September 1985 Before 31 October 1985 23 September 1985 ( 4 )( 5 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 21 Description of the lot AE AF AG 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 595 tonnes ( 6 ) 585 tonnes ( 6 ) 755 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 See Annex II Before 15 October 1985 9 September 1985 Before 31 October 1985 23 September 1985 ( 4 )( 5 ) No L 121 1 22 Official Journal of the European Communities 24 . 8 . 85 Description of the lot AL 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'PAKISTAN 2451 / KARACHI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 24 . 8 . 85 Official Journal of the European Communities No L 227 / 23 Description of the lot AM 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b) purpose Commission Decision of 6 June 1985 2 . Recipient 3 . Country of destination j" Republic of Niger 4 . Stage and place of delivery Free-at-destination Niamey via Contonou (BÃ ©nin ) or LomÃ © (Togo ) 5 . Representative of the recipient Olani (Office du Lait du Niger ) BP 404 , Niamey , Tel . 73 23 69 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU NIGER' 12 . Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 9 ) No L 227 / 24 Official Journal of the European Communities 24 . 8 . 85 Description of the lot AN 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination South Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 90 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation ( EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'PDR YEMEN 2166 PI / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 24 . 8 . 85 Official Journal of the European Communities No L 227 / 25 Description of the lot AO AP 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination Sudan Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 250 tonnes 219 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ 'SUDAN 2665 / PORT SUDAN / 'SYRIA 2418 PI / LATTAKIA / aging ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 ) No L 227 / 26 Official Journal of the European Communities 24 . 8 . 85 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . ( 4 ) The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate . . . ( country of destination), c / o Diplomatic Bag , Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( 5 ) The successful tenderer must send one copy of the original invoice to: M. H. Schutz BV , Postbus 1438 , Blaak 16 , 3000 BK Rotterdam , Netherlands . ( 6 ) Products must be delivered in containers of 20 feet ; conditions : fcl / lcl  shippers-count-load and stowage (cls ). ( 7 ) The successful tenderer must deliver the product on pallets  40 bags per pallet under plastic cover . ( 8 ) Commission delegate to be contacted by the successful tenderer : 4 rue Jaafar AS Saadik , BP . 1302 , Rabat , Agdal ; telex 32620 (Rabat ) (Morocco ). ( 9 ) Commission delegate to be contacted by the successful tenderer : M. TeissonniÃ ¨re , BP 10388 Niamey (Niger ); telex : DELEGFED 5267 NI (Niamey) (Niger ). No L 1TJ 1 2124 . 8 . 85 Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 645 300 WCC Algeria AlgÃ ©rie / WCC / 50700 Alger / Action de WCC / Pour distribution gratuite 45 Caritas B Algeria AlgÃ ©rie / Caritas / 50200 / Alger / Action de Caritas B / Pour distribution gratuite 300 Oxfam B Algeria AlgÃ ©rie / Oxfam B / 50800 / Alger / Action de Caritas B / Pour distribution gratuite B 135 45 Caritas N Cape Verde Cabo Verde / Caritas / 50304 / Praia / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 45 SPF Cape Verde Cabo Verde / SPF / 53300 / Praia / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita &gt; 45 Oxfam B Cape Verde Cabo Verde / Oxfam B / 50802 / Praia / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita C 515 195 Oxfam B Angola Angola / Oxfam B / 50801 / Huila via Luanda / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita 45 Caritas N Angola Angola / Caritas / 50301 / Lobito / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 45 Caritas N Angola Angola / Caritas / 50300 / Luanda / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 90 WCC Angola Angola / WCC / 50701 / Huambo via Lobito / AcÃ §Ã £o do WCC / Destinado a distribuiÃ §Ã £o gratuita 60 ULF Guinea Bissau Guinea Bissau / ULF / 51202 / Bissau / Action of ULF / For free distribution 30 Secours catholique franÃ §ais Chad Tchad / Caritas / 50506 / Moundou via Douala / Action de secours catholique fran ­ Ã §ais / Pour distribution gratuite No L 227 / 28 Official Journal of the European Communities 24 . 8 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking C 515 30 Secours catholique franÃ §ais Chad Tchad / Caritas / 50507 / Sarh via Douala / Action de secours catholique franÃ §ais / Pour distribution gratuite 20 Secours catholique franÃ §ais Chad Tchad / Caritas / 50508 / Djamena via Douala / Action de secours catholique franÃ §ais / Pour distribution gratuite D 460 90 Secours catholique franÃ §ais Benin Benin / Caritas / 50500 / Cotonou / Action de secours catholique franÃ §ais / Pour distribution gratuite 235 CRS Ghana Ghana / Cathwel / 50108 / Tema / Action of CRS / For free distribution 90 Caritas I Ghana Ghana / Caritas / 50600 / Tema / Action of Caritas I / For free distribution 45 DKW Ghana Ghana / DKW / 52311 / Tema / Action of DKW / For free distribution E 600 200 CRS Gambia Gambia / Cathwel / 50106 / Banjul / Action of CRS / For free distribution 105 DKW Mauritania Mauritanie / DKW / 523 J 6 / Nouakchott / Action de DKW / Pour distribution gratuite 100 SSI Mauritania Mauritanie / SSI / 53002 / Nouakchott / Action de SSI / Pour distribution gratuite 195 Caritas I Mauritania Mauritanie / Caritas / 50601 / Nouakchott / Action de Caritas I / Pour distribution gratuite F 570 90 Secours catholique franÃ §ais Burkina Faso Burkina Faso / Caritas / 50503 / Ouagadou ­ gou via Abidjan / Action de secours catholique franÃ §ais / Pour distribution gratuite 120 SSI Burkina Faso Burkina Faso / SSI / 53000 / Ouagadougou via Abidjan / Action de SSI / Pour distribution gratuite 150 Secours catholique franÃ §ais Mali Mali / Caritas / 50504 / Bamako via Abidjan / Action secours catholique franÃ §ais / Pour distribution gratuite 24 . 8 . 85 Official Journal of the European Communities No L 227 / 29 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking F 570 120 SSI Mali Mali / SSI / 53001 / Bamako via Abidjan / Action de SSI / Pour distribution gratuite 90 MSF Mali Mali / MSF / 54400 / Mopti via Abidjan / Action de MSF / Pour distribution gratuite G 330 75 Caritas G Niger Niger / Caritas / 50426 / Niamey via LomÃ © / Action de Caritas Germanica / Pour distribu ­ tion gratuite 210 SSI Niger Niger / SSI / 53003 / Niamey via LomÃ © / Action de SSI / Pour distribution gratuite 45 AATM Central African Republic Rep. Centrafricaine / AATM / 51703 / Bangui via Douala / Action de AATM / Pour distri ­ bution gratuite H 690 20 AATM Senegal Senegal / AATM / 51704 / St. Louis via Dakar / Action de AATM / Pour distribution gratuite 25 AATM Senegal Senegal / AATM / 51705 / Bambay via Dakar / Action de AATM / Pour distribution gratuite 195 Caritas I Senegal Senegal / Caritas / 50602 / Dakar / Action de Caritas I / Pour distribution gratuite 120 CRS Senegal Senegal / Cathwel / 501 26 / Dakar / Action de CRS / Pour distribution gratuite 240 Secours catholique franÃ §ais Senegal Senegal / Caritas / 50505 / Dakar / Action de secours catholique franÃ §ais / Pour distribution gratuite 90 SSI Senegal Senegal / SSI / 53004 / Dakar / Action de SSI / Pour distribution gratuite I 435 345 Caritas B Zaire Zaire / Caritas / 50209 / Kinshasa via Matadi / Action de Caritas B / Pour distribution gratuite 90 CIM Zaire Zaire / CIM / 51800 / Lubumbashi via Matadi / Action de CIM / Pour distribution gratuite 24 . 8 . 85No L 227 / 30 Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã ¿Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking K 570 95 Caritas B Burundi Burundi / Caritas / 50201 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite 100 GRS Kenya Kenya / Cathwel / 50122 / Nairobi via Mombasa / Action of CRS / For free distribu ­ tion 90 DKW Kenya Kenya / DKW / 52303 / Nairobi via Momba ­ sa / Action of DKW / For free distribution 195 Caritas G Kenya Kenya / Caritas / 50419 / Nairobi via Mom ­ basa / Action of Caritas Germany / For free distribution 90 Caritas B Rwanda Rwanda / Caritas / 50207 / Kigali via Mom ­ basa / Action de Caritas B / Pour distribution gratuite L 570 45 Secours catholique franÃ §ais Djibouti Rep. de Djibouti / Caritas / 50502 / Djibouti / Action de secours catholique franÃ §ais / Pour distribution gratuite 60 Caritas B Djibouti Rep. de Djibouti / Caritas / 50203 / Djibouti / Action de Caritas B / Pour distribution gratuite 150 Caritas G Ethiopia Ethiopia / Caritas / 50421 / Asmara via Massawa / Action of Caritas Germany / For free distribution 150 Caritas G Ethiopia Ethiopia / Caritas / 50422 / Addis Ababa via Assab / Action of Caritas Germany / For free distribution I 60 DKW Ethiopia Ethiopia / DKW / 52312 / Addis Ababavia Djibouti / Action of DKW / For freedistribution 30 DKW Ethiopia Ethiopia / DKW / 52313 / Asmara via Massawa / Action of DKW / For free distribution 30 DKW Ethiopia Ethiopia / DKW / 52314 / Addis Ababa via Assab / Action of DKW / For free distribution 45 WCC Ethiopia Ethiopia / WCC / 50702 / Gondar via Assab / Action of WCC / For free distribution 24 . 8 . 85 Official Journal of the European Communities No L 227 / 31 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemm ingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking M 180 180 CRS Egypt Egypt /' Cathwel / 50423 / Cairo via Alexan ­ dria / Action of CRS / For free distribution N 435 120 GRS Jordan Jordan / Cathwel / 50120 / Aqaba / Action of CRS / For free distribution 105 Caritas I Somalia Somalia / Caritas / 50603 / Mogadishu / Action of Caritas I / For free distribution 40 AATM Madagascar Madagascar / AATM / 51701 / Fianarantsoa via Toliary / Action de AATM / Pour distri ­ bution gratuite 20 AATM Madagascar Madagascar / AATM / 51702 / Toamasina / Action de AATM / Pour distribution gratuite 45 AFSE Madagascar Madagascar / AFSE / 54200 / Tolagnaro via Tamatave / Action de AFSE / Pour distribution gratuite 60 SPF Madagascar Madagascar / SPF / 53302 / Tananarive via Tamatave / Action de SPF / Pour distribution gratuite 45 CAM Madagascar Madagascar / CAM / 52000 / Tulear via Toliary / Action de CAM / Pour distribution gratuite O 470 45 SOSO Mozambique Mozambique / SOSO / 53900 / Maputo / AcÃ §Ã £o do SOSO / Destinado a distribuiÃ §Ã £o gratuita 195 Oxfam B Mozambique Mozambique / Oxfam B / 50803 / Niassa via Maputo / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita 45 ULF Mozambique Mozambique / ULF / 51201 / Machava via Maputo / AcÃ §Ã £o do ULF / Destinado a distri ­ buiÃ §Ã £o gratuita 12 Caritas G Mozambique Mozambique / Caritas / 50466 / Quelimane /' AcÃ §Ã £o do Caritas G / Destinado a distribuiÃ §Ã £o gratuita 35 Caritas G Mozambique Mozambique / Caritas / 50416 / Maputo / AcÃ §Ã £o do Caritas Germanica / Destinado a distribuiÃ §Ã £o gratuita No L 227 / 32 Official Journal of the European Communities 24 . 8 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking O 470 20 Caritas G Mozambique Mozambique / Caritas / 50417 / Nacala / AcÃ §Ã £o do Caritas Germanica / Destinado a distribuiÃ §Ã £o gratuita 23 Caritas G Mozambique Mozambique / Caritas / 50418 / Beira / AcÃ §Ã £o do Caritas Germanica / Destinado a distribui ­ Ã §Ã £o gratuita 45 DKW Mozambique Mozambique / DKW / 52315 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita 50 AFSE Mozambique Mozambique / AFSE / 54201 / Matola via Maputo / AcÃ §Ã £o do AFSE / Destinado a distribuiÃ §Ã £o gratuita P 720 75 Caritas I Sudan Sudan / Caritas / 50604 / Khartoum via Port Sudan / Action of Caritas I / For free distribution 90 Caritas I Sudan Sudan / Caritas / 50605 / Juba via Mombasa / Action of Caritas I / For free distribution 30 Caritas I Sudan Sudan / Caritas / 50606 / El Obeid via Port Sudan / Action of Caritas I / For free distribution 60 DKW Sudan Sudan / DKW / 52304 / Khartoum via Port Sudan / Action of DKW / For free distribution 60 DKW Sudan Sudan / DKW / 52305 / Juba via Mombasa / Action of DKW / For free distribution 165 DIA Sudan Sudan / DIA / 51103 / Himbol via Port Sudan / Action of DIA / For free distribu ­ tion 195 Oxfam B Sudan Sudan / Oxfam B / 50805 / Kassala via Port Sudan / Action of Oxfam B / For free distribution 45 ASNC Sudan Sudan / ASNC / 54101 / Jonglei Canal via Port Sudan / Action of ASNC / For free distribution Q 517 195 Caritas N Tanzania Tanzania / Caritas / 50310 / Dares Salaam / Action of Caritas N /' For free distribution 24 . 8 . 85 No L 227 / 33Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 517 60 DKW Tanzania Tanzania / DKW / 52300 / Dar es Salaam / Action of DKW / For free distribution 30 DKW Tanzania Tanzania / DKW / 52301 / Tunduru via Mtwara / Action of DKW / For free distribution 30 DKW Tanzania Tanzania / DKW / 52302 / Mwanza via Tanga / Action of DKW / For free distribution 112 Caritas G Zambia Zambia / Caritas / 50408 / Lusaka via Dar es Salaam / Action of Caritas Germany / For free distribution 15 Caritas G Zambia Zambia / Caritas / 50410 / Chipata via Dar es Salaam / Action of Caritas Germany / For free distribution 15 Caritas G Zambia Zambia / Caritas / 50413 / Ndola via Dar es Salaam / Action of Caritas Germany / For free distribution 15 Caritas G Zambia Zambia / Caritas / 50414 / Solwezi via Dar es Salaam / Action of Caritas Germany / For free distribution 45 WCC Zambia Zambia / WCC / 50704 / Lusaka via Dar es Salaam / Action of WCC / For free distribution R 540 90 Caritas G Uganda Uganda / Caritas / 50420 / Kampala via Mombasa / Action of Caritas Germany / For free distribution 60 SCF Uganda Uganda / SCF / 52201 / Kampala via Mom ­ basa / Action of SCF / For free distribution 50 DKW Uganda Uganda / DKW / 52306 / Kampala via Mombasa / Action of DKW / For free distribution 115 DKW Uganda Uganda / DKW / 52307 / Kampala via Mombasa / Action of DKW / For free distribution 30 DKW Uganda Uganda / DKW / 52308 / Soroti via Momba ­ sa / Action of DKW / For free distribution No L 227 / 34 24 . 8 . 85Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveel heden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsl and Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking R 540 45 ICR Uganda Uganda / ICR / 54600 / Namalu via Momba ­ sa / Action of ICR / For free distribution 150 Caritas B Zaire Zaire / Caritas / 50210 / Butembo via Mombasa / Action of Caritas B / For free distribution S 345 60 Caritas N Zimbabwe Zimbabwe / Caritas / 50312 / Harare via Durban / Action of Caritas N / For free distribution 75 ULF Zimbabwe Zimbabwe / ULF / 51203 / Harare via Durban / Action of ULF / For free distribution 50 DKW Zimbabwe Zimbabwe / DKW / 52309 / Harare via Durban / Action of DKW / For free distribution 40 DKW Zimbabwe Zimbabwe / DKW / 52310 / Maswingo via Beira / Action of DKW / For free distribution 75 SPF Lebanon Lebanon / SPF / 53301 / Beirut / Action of SPF / For free distribution 45 WCC Lebanon Lebanon / WCC / 50703 / Beirut / Action of WCC / For free distribution T 660 45 Caritas N Bolivia Bolivia / Caritas / 50302 / Santa Cruz via Buenos Aires / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 19.5 Caritas N Colombia Colombia / Caritas / 50306 / St. Marta / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 240 CRS Ecuador Ecuador / Cathwel / 50101 / Quito via Guayaquil / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 180 DWH Ecuador Ecuador / DWH / 52801 / Valley of Dijili via Guayaquil / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita U 67.5 60 CR S Dominica Dominica / Cathwel / 50100 / Woodridge Bay / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 24 . 8 . 85 Official Journal of the European Communities No L 227 / 35 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking U 675 165 Caritas B Haiti Haiti / Caritas / 50204 / Port au Prince / Action de Caritas B / Pour distribution gratuite 75 Caritas N Haiti HaÃ ¯ti / Caritas / 50308 / Port au Prince / Action de Caritas N / Pour distribution gratuite 90 Protos Haiti Haiti / Protos / 51500 / Port au Prince / Action de Protos / Pour distribution gratuite 60 ULF St Vincent St Vincent / ULF / 51200 / Chateaubelair via Kingstown / Action of ULF / For free distribution 45 Caritas B Paraguay Paraguay / Caritas / 50205 i Asuncion / AcciÃ ³n de Caritas B / Destinado a la distribuciÃ ³n gratuita 180 Caritas N Dominican Republic Dominican Rep. / Caritas / 50314 i Santo Domingo / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita V 390 390 CRS El Salvador El Salvador / Cathwel / 50103 / San Salvador via Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita X 480 195 DIA Nicaragua Nicaragua / DIA / 51102 / Managua via Corinto / Action of DIA / For free distribution 195 Oxfam B Nicaragua Nicaragua / Oxfam B / 50804 / Managua via Corinto / Action of Oxfam B i For free distribution 90 SOSO Nicaragua Nicaragua / SOSO / 53901 / Managua via Corinto / Action of SOSO / For free distribution Y 420 330 Caritas N Peru Peru / Caritas / 50316 / Lima via Callao / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 45 DIA Peru Peru / DIA / 51 100 / Lima via Callao / AcciÃ ³n de DIA /' Destinado a la distribuciÃ ³n gratuita 45 Caritas B Peru Peru / Caritas / 50206 / Lima via Callao / AcciÃ ³n de Caritas B / Destinado a la distribuciÃ ³n gratuita No L 227 / 36 Official Journal of the European Communities 24 . 8 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Z 280 60 CAM Guatemala Guatemala / CAM / 52001 / S. Pedro de Carcha via St Tomas de Castilla / Action of CAM / For free distribution 120 Caritas B Guatemala Guatemala / Caritas / 50225 / Guatemala City via St Tomas de Castilla / Action of Caritas B / For free distribution 100 CRS Guatemala Guatemala / Cathwel / 50104 / Quiche via St Tomas de Castilla / Action of CRS / For free distribution AA 570 75 AATM Chile Chile / AATM / 51700 / Coyagique via Valparaiso / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita 72 Caritas G Chile Chile / Caritas / 50400 / Antofagasta / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 59 Caritas G Chile Chile / Caritas / 50402 / Coquimbo / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 364 Caritas G Chile Chile / Caritas / 50406 / Talcahuano / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita AB 637 502 Caritas G Chile Chile / Caritas / 50404 / Valparaiso / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 45 DWH Chile Chile / DWH / 52800 / Santiago via Valpa ­ raiso / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita 90 SBL Chile Chile / SBL / 51900 / Santiago via Valpa ­ raiso / AcciÃ ³n de SBL / Destinado a la distribuciÃ ³n gratuita AC 600 30 SBL India India / SBL / 51901 / Calcutta / Action of SBL / For free distribution 10 SBL India India / SBL / 51902 / Calcutta / Action of SBL / For free distribution 10 SBL India India / SBL / 51903 / Calcutta / Action of SBL / For free distribution No L 227 / 3724 . 8 . 85 Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AC 600 300 IAMT India India / IAMT / 52400 / Calcutta / Action of IAMT / For free distribution 250 Caritas G India India / Caritas / 50460 / Calcutta / Action of Caritas Germany / For free distribution AD 615 5 SBL India India / SBL / 51905 / Madras / Action of SBL / For free distribution 260 CRS India India / Cathwel / 50113 / Madras / Action of CRS / For free distribution 350 Caritas G India India / Caritas / 50458 / Madras / Action of Caritas Germany / For free distribution AE 595 5 SBL India India / SBL / 51904 / Cochin / Action of SBL / For free distribution 40 SBLB India India / SBLB / 54500 / Cochin / Action of SBLB / For free distribution 250 CRS India India / Cathwel / 50337 / Madras / Action of CRS / For free distribution 300 Caritas G India India / Caritas / 50459 / Bombay / Action of Caritas Germanica / For free distribution AF 585 85 CRS India India / Cathwel / 501 10 / Bombay / Action of CRS / For free distribution 90 SCF India India / SCF / 52200 / Bombay / Action of SCF / For free distribution 45 RCB India India / RCB / 53800 / Bombay / Action of RCB / For free distribution 240 CAM India India / CAM / 52003 / Bombay / Action of CAM / For free distribution No L 227 / 38 Official Journal of the European Communities 24 . 8 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AF 585 65 GFFS India India / GFFS / 53500 / Bombay / Action of GFFS / For free distribution 60 GRS Pakistan Pakistan / Cathwel / 50124 / Islamabad via Karachi / Action of CRS / For free distribution AG 755 60 CRS Indonesia Indonesia / Cathwel / 50114 / Palembang / Action of CRS / For free distribution 60 GRS «&lt; Indonesia Indonesia / Cathwel / 50116 / Pontianak / Action of CRS / For free distribution 90 CRS Indonesia Indonesia / Cathwel / 50118 / Semarang / Action of CRS / For free distribution 240 CRS Indonesia Indonesia / Cathwel / 50119 / Surabaya / Action of CRS / For free distribution 25 DIA Indonesia Indonesia / DIA / 51104 / Bitung via TG . Priok / Action of DIA / For free distribution 10 DIA Indonesia Indonesia / DIA / 51106 / Semarang / Action of DIA / For free distribution 1 75 Flores Indonesia Indonesia / Flores / 52900 / Maumere via Surabaya / Action of Flores / For free distribution 45 ASNC Indonesia Indonesia / ASNC / 54100 / Jakarta / Action of ASNC / For free distribution 60 CRS Indonesia Indonesia / Cathwel / 50115 / Panjang / Action of CRS / For free distribution 90 CRS Indonesia Indonesia Cathwel / 50117 / Semarang / For free distribution